Exhibit 10.1

 

EXECUTION COPY

 

CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT

 

This Confidential Settlement And License Agreement (the “Settlement Agreement”)
is made effective as of May 25, 2018 (the “Effective Date”) by and among

Valeant Pharmaceuticals International, inc., a Canadian corporation with its
United States headquarters at 400 Somerset Corporate Boulevard, Bridgewater, New
Jersey 08807 (“Valeant”),

SALIX PHARMACEUTICALS, INC., a California corporation with its principal place
of business at 8510 Colonnade Center Drive, Raleigh, North Carolina 27615
(“Salix”),

PROGENICS PHARMACEUTICALS, INC., a Delaware corporation with its principal place
of business at One World Trade Center, 47th Floor, New York, NY 10007
(“Progenics”), and

Wyeth LLC, a Delaware limited liability company with its principal place of
business at 235 East 42nd Street, New York, New York 10017 (“Wyeth”)

(Wyeth, collectively with Valeant, Salix and Progenics, “Plaintiffs”) and

ACTAVIS LLC, a Delaware corporation and indirect subsidiary of Teva
Pharmaceuticals USA, Inc., with a place of business at Morris Corporate Center
III, 400 Interpace Parkway, Parsippany, New Jersey, (“Actavis” or “Defendant”),

(each individually a “Party”, collectively, the “Parties”).

RECITALS

WHEREAS Salix is the registered holder of U.S. Food & Drug Administration
approved New Drug Application No. 021964 for Relistor® (methylnaltrexone
bromide) Injection, for subcutaneous use, 8 mg/0.4 mL methylnaltrexone bromide
in a single-dose pre-filled syringe and 12 mg/0.6 mL methylnaltrexone bromide in
a single-dose pre-filled syringe or single-dose vial (“Relistor® Injection”);

WHEREAS Progenics is the owner of U.S. Patent Nos. 8,552,025 (“’025 Patent”) and
9,669,096 (“’096 Patent”), and Wyeth is the owner of U.S. Patent Nos. 8,247,425
(“’425 Patent”), 8,420,663 (“’663 Patent”), 8,822,490 (“’490 Patent”), 9,180,125
(“’125 Patent”), and 9,492,445 (“’445 Patent”), and Plaintiffs hold all
substantial rights to the ’025, ’096, ’425, ’663, ’490, ’125, and ’445 Patents;

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS Actavis is the owner of ANDA No. 208038 for generic methylnaltrexone
bromide injection, for subcutaneous use, 12 mg/0.6 mL methylnaltrexone bromide
in a single-dose vial and ANDA No. 208112 for generic methylnaltrexone bromide
for subcutaneous injection, 8 mg/0.4 mL and 12 mg/0.6 mL pre-filled syringes;

WHEREAS Plaintiffs have filed two lawsuits against Actavis in the United States
District Court for the District of New Jersey, Civil Action No. 2:15-cv-08180,
alleging that the filing of ANDA Nos. 208112 and 208038 infringe the ’425, ’663,
’025, ’490, and ’125 Patents; and Civil Action No. 2:17-cv-06714, alleging that
the filing of ANDA Nos. 208112 and 208038 infringe the ’096 and ’445 Patents
(collectively the “Lawsuits”);

WHEREAS the Parties wish to avoid the significant legal expense and legal risks
involved in continuing the Lawsuits by settling the Lawsuits on the terms and
conditions set forth in this Settlement Agreement.

WHEREAS as a result of this Settlement Agreement there may be additional supply
and sales in the Territory of the generic form of Relistor® Injection for human
use in advance of the expiration of the ’025, ’096, ’425, ’663, ’490, ’125, and
’445 Patents, which supply and sales otherwise may not have been made until
after the expiration of such patents.

NOW, THEREFORE, in consideration of the mutual execution of this Settlement
Agreement and the promises made herein, the Parties agree as follows:

 

Article I.     DEFINITIONS

 

“180-Day Exclusivity” means the Hatch-Waxman exclusivity as described in 21
U.S.C. § 355(j)(5)(B)(iv)(II)(aa) (as amended or replaced).

 

“Actavis ANDAs” means the Actavis Syringe ANDA and the Actavis Vial ANDA.

 

“Actavis Syringe ANDA” means ANDA No. 208112 for 8 mg/0.4 mL methylnaltrexone
bromide in a single-dose pre-filled syringe or 12 mg/0.6 mL methylnaltrexone
bromide in a single-dose pre-filled syringe, as existing on the Effective Date
(as may be amended or supplemented from time to time in the normal course of
business). For clarity, “supplemented” means with respect to an ANDA for 8
mg/0.4 mL methylnaltrexone bromide in single-dose pre-filled syringe or 12
mg/0.6 mL methylnaltrexone bromide in a single-dose pre-filled syringe for which
Relistor® Injection is the Reference Listed Drug.

 

 

Execution Copy

Page 2 of 28

--------------------------------------------------------------------------------

 

 

“Actavis Vial ANDA” means ANDA No. 208038 for 12 mg/0.6 mL methylnaltrexone
bromide in a single-dose vial product, as existing on the Effective Date (as may
be amended or supplemented from time to time in the normal course of business).
For clarity, “supplemented” means with respect to an ANDA for 12 mg/0.6 mL
methylnaltrexone bromide in a single-dose vial product for which Relistor®
Injection is the Reference Listed Drug.

 

“Actavis Products” means the Actavis Syringe Products and the Actavis Vial
Product.

 

“Actavis Syringe Products” means the Actavis 8mg Syringe Product and/or Actavis
12mg Syringe Product.

 

“Actavis 8mg Syringe Product” means the 8 mg/0.4 mL methylnaltrexone bromide in
a single-dose pre-filled syringe product described in the Actavis Syringe ANDA.

 

“Actavis 12mg Syringe Product” means the 12 mg/0.6 mL methylnaltrexone bromide
in a single-dose pre-filled syringe product described in the Actavis Syringe
ANDA.

 

“Actavis Vial Product” means the 12 mg/0.6 mL methylnaltrexone bromide in a
single-dose vial product described in the Actavis Vial ANDA.

 

“Affiliate” of a Party means any person or entity that controls, is controlled
by or is under common control with such Party. As used in this definition,
“control” of an entity means: (a) in the case of a corporate entity, direct or
indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors of such entity; and (b) in the
case of a non-corporate entity, the direct or indirect power to either:
(i) direct the management and policies of the non-corporate entity; or (ii)
elect at least fifty percent (50%) of the members of the governing body of such
non-corporate entity. The term “Affiliate” does not include API Affiliate or
Wholesaler Affiliate.

 

 

Execution Copy

Page 3 of 28

--------------------------------------------------------------------------------

 

 

“ANDA” means an Abbreviated New Drug Application as defined in the US Federal
Drug and Cosmetic Act and regulations promulgated thereunder filed with the FDA
under 21 USC §355(j).

 

“API Affiliate” shall mean a subsidiary or Affiliate of a Party whose primary
business is the manufacture and sale of active pharmaceutical ingredients
(“API”). An API Affiliate shall not be deemed to be an Affiliate of a Party for
purposes of this Settlement Agreement.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations, ordinances and orders of all Governmental Entities and all
orders and decrees of all courts, tribunals, and arbitrators.

 

“Authorized 8mg Syringe Generic” means a generic version of the NDA 8mg Syringe
Product that is Marketed or intended for Marketing in the Territory under the
Salix NDA without the Relistor® trademark (or any replacement trademark).

 

“Authorized 12mg Syringe Generic” means a generic version of the NDA 12mg
Syringe Products that is Marketed or intended for Marketing in the Territory
under the Salix NDA without the Relistor® trademark (or any replacement
trademark).

 

“Authorized Vial Generic” means a generic version of the NDA Vial Product that
is Marketed or intended for Marketing in the Territory under the Salix NDA
without the Relistor® trademark (or any replacement trademark).

 

“Confidential Information” means the terms of this Settlement Agreement and any
information furnished in connection with this Settlement Agreement, including
without limitation any and all know-how, trade secrets, formulae, data,
inventions, technology and other information, including manufacturing
techniques, processes, trade and financial information, related to the
manufacture, use, sale or marketing of any products that are the subject of this
Settlement Agreement, currently in the possession of, or developed during the
term of the Settlement Agreement by Actavis, Plaintiffs or any of their
respective Affiliates.

 

“FDA” means the United States Food and Drug Administration and any successor
agency having the same functions.

 

 

Execution Copy

Page 4 of 28

--------------------------------------------------------------------------------

 

 

“Final Court Decision” means a decision by a court or the U.S. Patent Trial and
Appeal Board that is no longer subject to a right of appeal (other than by a
petition to the United States Supreme Court for a writ of certiorari).

 

“First Applicant” means an applicant for the applicable product as defined in 21
U.S.C. § 355(j)(5)(B)(iv)(II)(bb) (as amended or replaced).

 

“Generic Methylnaltrexone Product” means any one or more, as the case may be, of
a Generic Syringe Product and/or a Generic Vial Product.

 

“Generic Syringe Products” means Generic 8mg Syringe Products and/or Generic
12mg Syringe Products.

 

“Generic 8mg Syringe Product” means a pharmaceutical product that has been
approved by or submitted for approval to the FDA under an ANDA as a generic
version of Relistor® Injection, for subcutaneous use, 8 mg/0.4 mL
methylnaltrexone bromide in a single-dose pre-filled syringe.

 

“Generic 12mg Syringe Product” means a pharmaceutical product that has been
approved by or submitted for approval to the FDA under an ANDA as a generic
version of Relistor® Injection, for subcutaneous use, 12 mg/0.6 mL
methylnaltrexone bromide in a single-dose pre-filled syringe.

 

“Generic Vial Product” means a pharmaceutical product that has been approved by
or submitted for approval to the FDA under an ANDA as a generic version of
Relistor® Injection, for subcutaneous use, 12 mg/0.6 mL methylnaltrexone bromide
in a single-dose vial.

 

“Governmental Entity” means any (i) nation, state, county, city, town, village,
district, or other jurisdiction of any nature, (ii) federal, state, local,
municipal, foreign, or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal), (iv)
multi-national organization or body, or (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.

 

 

Execution Copy

Page 5 of 28

--------------------------------------------------------------------------------

 

 

“Licensed Patents” means the ’025, ’096, ’425, ’663, ’490, ’125, and ’445
Patents and any extensions, pediatric exclusivities, divisionals, continuations,
continuations in part, reissues, reexaminations, inter partes reviews, and
post-grant reviews thereof, and any other patents currently or prospectively
listed in the Orange Book for the NDA Products.

 

“Manufacture” means to use, make or have made a product.

 

“Market” and “Marketing” means to sell or distribute a product.

 

“NDA” means a New Drug Application as defined in the US Federal Drug and
Cosmetic Act and regulations promulgated thereunder and filed with the FDA under
21 USC §355.

 

“NDA Products” means the NDA Syringe Products and the NDA Vial Product,

 

“NDA Syringe Products” means the NDA 8mg Syringe Product and the NDA 12mg
Syringe Product.

 

“NDA 8mg Syringe Product” means the 8 mg/0.4 mL methylnaltrexone bromide in a
single-dose pre-filled syringe approved under the Salix NDA.

 

“NDA 12mg Syringe Product” means the 12 mg/0.6 mL methylnaltrexone bromide in a
single-dose pre-filled syringe approved under the Salix NDA.

 

“NDA Vial Product” means the 12 mg/0.6 mL methylnaltrexone bromide in a
single-dose vial approved under the Salix NDA.

 

“Officially Discontinue” means any of: (a) delisting the NDA Product with the
FDA; (b) seeking or otherwise undertaking any action with the FDA to withdraw
the NDA Product from the market other than actions to withdraw in response to
toxicity, efficacy, or other safety concerns associated with the NDA Product;
and/or (c) deleting, removing, designating as “obsolete” or canceling any
National Drug Code(s) or any other relevant code(s) for the NDA Product from the
applicable National Drug Data File maintained by First Databank (or any
successor or equivalent organization), or from any other pricing database.

 

 

Execution Copy

Page 6 of 28

--------------------------------------------------------------------------------

 

 

“Orange Book” means the FDA’s publication “Approved Drug Products With
Therapeutic Equivalence Evaluations.”

 

“Paragraph IV Certification” means certifications under 21 U.S.C. §
355(j)(2)(A)(vii)(IV) (as amended or replaced) to any patents listed in the
Orange Book in connection with the Salix NDA.

 

“Patent Free Date” means the earliest of: (a) the date on which a Final Court
Decision is entered holding that each of the unexpired claims of the Licensed
Patents are invalid and/or unenforceable; and (b) the date on which the Licensed
Patents have expired, been permanently abandoned, or delisted from the Orange
Book.

 

“Proceeding” means any administrative, judicial or legislative action, audit,
litigation, investigation, suit or other proceeding in any tribunal.

 

“Salix NDA” means NDA No. 021964 for Relistor® Injection, for subcutaneous use,
8 mg/0.4 mL methylnaltrexone bromide in a single-dose pre-filled syringe and 12
mg/0.6 mL methylnaltrexone bromide in a single-dose pre-filled syringe or
single-dose vial.

 

“Section 505(b)(2) Applicant” means a Third Party that has sought approval or
has received approval from the FDA under an NDA pursuant to 21 U.S.C.
§ 355(b)(2) (as amended or replaced) for 8 mg/0.4 mL methylnaltrexone bromide in
a single-dose pre-filled syringe or 12 mg/0.6 mL methylnaltrexone bromide in a
single-dose pre-filled syringe or single-dose vial products for which Relistor®
Injection is the Listed Drug.

 

“Territory” means the United States of America and its territories,
commonwealths and possessions, including without limitation, the Commonwealth of
Puerto Rico and the District of Columbia.

 

“Third Party” means any person or entity other than the Parties and their
respective Affiliates, API Affiliates, and Wholesaler Affiliates.

 

“Wholesaler Affiliate” shall mean a subsidiary or Affiliate of a Party whose
primary business is wholesale distribution of pharmaceutical products. A
Wholesaler Affiliate shall not be deemed to be an Affiliate of a Party.

 

 

Execution Copy

Page 7 of 28

--------------------------------------------------------------------------------

 

 

Article II.     DISMISSAL OF LITIGATION

 

Section 2.01     Final Dismissal of Litigation. Within five (5) business days of
the Effective Date, the Parties shall enter into and cause to be filed in the
Lawsuits a Stipulated Consent Judgment and Injunction in the form attached as
Exhibits A1 and A2 hereto. Each Party acknowledges and agrees that the 30-month
stay imposed by FDA in relation to the approval of the Actavis ANDAs under 21
U.S.C. § 355(j)(5)(B)(iii) should be terminated. Plaintiffs agree to cooperate
with Actavis in communicating with the FDA regarding the termination of the
30-month stay, including in the submission of any necessary forms or other
documents in order to effectuate the termination of the stay.

 

Article III.     License GRANTS

 

Section 3.01     License Grants. Subject to Article VIII, Plaintiffs hereby
grant Actavis a non-exclusive, royalty-free non-transferable, non-sublicensable,
limited license under the Licensed Patents to make, have made, use, import, sell
and offer for sale in the Territory:

 

 

(a)

the Actavis 8mg Syringe Product on and after the 8mg Syringe License Effective
Date;

 

 

(b)

the Actavis 12mg Syringe Product on and after the 12mg Syringe License Effective
Date; and

 

 

(c)

the Actavis Vial Product on and after the Vial License Effective Date.

 

Section 3.02     Date of License of Actavis 8mg Syringe Product. The “8mg
Syringe License Effective Date” shall be the earliest of:

 

 

(a)

January 1, 2028;

 

 

(b)

if Actavis is a First Applicant for and has not forfeited, relinquished, or
otherwise waived its 180-Day Exclusivity for the Actavis 8mg Syringe Product,
180 days prior to the date on which an entity not a First Applicant is permitted
to commercially sell a Generic 8mg Syringe Product under authorization from
Plaintiffs or any of its Affiliates (by license, sublicense, covenant not to
sue, or otherwise) in the Territory;

 

 

Execution Copy

Page 8 of 28

--------------------------------------------------------------------------------

 

 

 

(c)

if Actavis is either (1) not a First Applicant; or (2) a First Applicant but has
forfeited, relinquished, or otherwise waived its 180-Day Exclusivity for the
Actavis 8mg Syringe Product, the earlier of:

 

 

(i)

181 days after any Third Party, who is a First Applicant, Markets a Generic 8mg
Syringe Product in the Territory, provided that the First Applicant has not
forfeited, relinquished, or otherwise waived its 180-Day Exclusivity;

 

 

(ii)

the date on which a Third Party that is either (1) not a First Applicant; or (2)
is a First Applicant that has forfeited, relinquished, or otherwise waived its
180-Day Exclusivity; Markets, or is first authorized by Plaintiffs to begin
Marketing, a Generic 8mg Syringe Product in the Territory;

 

 

(d)

the date on which a Section 505(b)(2) Applicant Markets or is first authorized
by Plaintiffs to begin Marketing, a 8 mg/0.4 mL methylnaltrexone bromide in a
single-dose pre-filled syringe;

 

 

(e)

the date on which an Authorized 8mg Syringe Generic is first Marketed in the
Territory by a Third Party; or

 

 

(f)

the Patent Free Date.

 

Section 3.03     Date of License of Actavis 12mg Syringe Product. The “12mg
Syringe License Effective Date” shall be the earliest of:

 

 

(a)

January 1, 2028;

 

 

(b)

if Actavis is a First Applicant for and has not forfeited, relinquished, or
otherwise waived its 180-Day Exclusivity for the Actavis 12mg Syringe Product,
180 days prior to the date on which an entity not a First Applicant is permitted
to commercially sell a Generic 12mg Syringe Product under authorization from
Plaintiffs or any of its Affiliates (by license, sublicense, covenant not to
sue, or otherwise) in the Territory;

 

 

Execution Copy

Page 9 of 28

--------------------------------------------------------------------------------

 

 

 

(c)

if Actavis is either (1) not a First Applicant; or (2) a First Applicant but has
forfeited, relinquished, or otherwise waived its 180-Day Exclusivity for the
Actavis 12mg Syringe Product, the earlier of:

 

 

(i)

181 days after any Third Party, who is a First Applicant, Markets a Generic 12mg
Syringe Product in the Territory, provided that the First Applicant has not
forfeited, relinquished, or otherwise waived its 180-Day Exclusivity;

 

 

(ii)

the date on which a Third Party that is either (1) not a First Applicant; or (2)
is a First Applicant that has forfeited, relinquished, or otherwise waived its
180-Day Exclusivity; Markets, or is first authorized by Plaintiffs to begin
Marketing, a Generic 12mg Syringe Product in the Territory;

 

 

(d)

the date on which a Section 505(b)(2) Applicant Markets or is first authorized
by Plaintiffs to begin Marketing, a 12 mg/0.6 mL methylnaltrexone bromide in a
single-dose pre-filled syringe;

 

 

(e)

the date on which an Authorized 12mg Syringe Generic is first Marketed in the
Territory by a Third Party; or

 

 

(f)

the Patent Free Date.

 

Section 3.04     Date of License of Actavis Vial Product. The “Vial License
Effective Date” shall be the earliest of:

 

 

(a)

January 1, 2028;

 

 

(b)

if Actavis is a First Applicant for and has not forfeited, relinquished, or
otherwise waived its 180-Day Exclusivity for the Actavis Vial Product, 180 days
prior to the date on which an entity not a First Applicant is permitted to
commercially sell a Generic Vial Product under authorization from Plaintiffs or
any of its Affiliates (by license, sublicense, covenant not to sue, or
otherwise) in the Territory;

 

 

(c)

if Actavis is either (1) not a First Applicant; or (2) a First Applicant but has
forfeited, relinquished, or otherwise waived its 180-Day Exclusivity for the
Actavis Vial Product, the earlier of:

 

 

(i)

181 days after any Third Party, who is a First Applicant, Markets a Generic Vial
Product in the Territory, provided that the First Applicant has not forfeited,
relinquished, or otherwise waived its 180-Day Exclusivity;

 

 

(ii)

the date on which a Third Party that is either (1) not a First Applicant; or (2)
is a First Applicant that has forfeited, relinquished, or otherwise waived its
180-Day Exclusivity; Markets, or is first authorized by Plaintiffs to begin
Marketing, a Generic Vial Product in the Territory;

 

 

Execution Copy

Page 10 of 28

--------------------------------------------------------------------------------

 

 

 

(d)

the date on which a Section 505(b)(2) Applicant Markets or is first authorized
by Plaintiffs to begin Marketing, a 12 mg/0.6 mL methylnaltrexone bromide in a
single-dose vial;

 

 

(e)

the date on which an Authorized Vial Generic is first Marketed in the Territory
by a Third Party; or

 

 

(f)

the Patent Free Date.

 

Section 3.05     Notification of Dates. In the event Plaintiffs become aware of
the actual date under Section 3.02(b), (d), (e), or (f); Section 3.03(b), (d),
(e), or (f); or Section 3.04(b), (d), (e), or (f); and are not obligated to keep
such information confidential, they shall use reasonable efforts to give Actavis
notice of such date. Nothing in this Section 3.05 relieves Plaintiffs of the
notice requirements contained in Section 11.01.

 

Section 3.06     First Applicant Rights. The 8mg Syringe License Effective Date,
12mg Syringe License Effective Date, and Vial License Effective Date are each
still subject to any First Applicant rights to the extent that the First
Applicant has not forfeited, relinquished, or otherwise waived its 180-Day
Exclusivity.

 

Section 3.07     Effect of a Launch at Risk of Generic Methylnaltrexone Product.
Actavis acknowledges and agrees that the license granted under Article III, does
not become effective should a sale of (a) a Generic Methylnaltrexone Product by
a Third Party or (b) a methylnaltrexone bromide product by a Section 505(b)(2)
Applicant occur that has not been authorized or licensed by Plaintiffs (an “At
Risk Methylnaltrexone Product”), unless Plaintiffs did not, within ten (10)
business days after such unauthorized launch, (a) seek a temporary restraining
order (“TRO”) or preliminary injunction (“PI”) prohibiting any further
unauthorized sales of the At Risk Methylnaltrexone Product within the Territory,
or (b) enter into an agreement with the unauthorized party selling the At Risk
Methylnaltrexone Product to cease and desist from such sale within sixty (60)
days of the first such unauthorized or unlicensed sale. If, within ten (10)
business days after such unauthorized Third Party launch, Plaintiffs apply for a
TRO or PI prohibiting any further unauthorized sales of the At Risk
Methylnaltrexone Product within the Territory, the licenses granted herein shall
be effective on the earlier of (a) the date that such application for a TRO
and/or PI is denied, abandoned, or withdrawn, and (b) ninety (90) days after the
date of such application for a TRO and/or PI was filed, provided that if a TRO
or PI prohibiting any further sale of such At Risk Methylnaltrexone Product is
entered during the 90-day period, or if the unauthorized Third Party selling
such At Risk Methylnaltrexone Product has otherwise ceased and desisted from the
sale of such At Risk Methylnaltrexone Product during the 90-day period, the
licenses shall not become effective until the occurrence of the next License
Effective Date as is applicable to that Actavis Product.

 

 

Execution Copy

Page 11 of 28

--------------------------------------------------------------------------------

 

 

Article IV.     ACKNOWLEDGEMENT/NO CHALLENGE

 

Section 4.01     Acknowledgement of Validity/Enforceability/Infringement.
Actavis acknowledges, agrees and admits that, in connection with the Actavis
Products and the Actavis ANDAs only, the Licensed Patents are valid and
enforceable and that the manufacture, use, sale or importation of Actavis
Products infringes one or more claims of the Licensed Patents.

 

Section 4.02     Agreement Not to Challenge Validity or Enforceability. For as
long as this Agreement is in effect, except as provided for in Section 4.03,
Actavis and its Affiliates shall not (1) challenge the inventorship, ownership,
validity, enforceability or patentability of, or assert the non-infringement of,
any of the Licensed Patents; (2) contest that making, using, selling, offering
for sale and/or importing Actavis Products infringes the Licensed Patents; and
(3) cause or permit its Affiliates, subsidiaries and their respective counsel
(specifically including, but not limited to, the counsel who have advised or
represented Actavis in connection with the Lawsuits or this Agreement) to
assist, encourage, finance, or otherwise provide any information to any Third
Party (specifically including, but not limited to, other defendants in the
Lawsuits or any party in any other Proceeding involving any of the Licensed
Patents) challenging, or who may challenge, the inventorship, ownership,
validity, enforceability or patentability of, or assert the noninfringement of,
any of the Licensed Patents.

 

 

Execution Copy

Page 12 of 28

--------------------------------------------------------------------------------

 

 

Section 4.03     Permitted Actions by Actavis. Nothing in Section 4.02 shall (i)
prohibit Actavis from maintaining any Paragraph IV Certification in the Actavis
ANDAs, or (ii) prohibit Actavis and its Affiliates from challenging, disputing,
or contesting the validity, enforceability, or infringement of the Licensed
Patents, in any Proceeding against Actavis or its Affiliates brought by
Plaintiffs, their Affiliates, or any Third Party having standing to bring suit,
concerning any ANDA or 505(b)(2) submission other than the Actavis ANDAs or
concerning any product other than Actavis Products.

 

Section 4.04     Challenges by Other Affiliates. Actavis’s API Affiliates and
Wholesaler Affiliates will not challenge the inventorship, ownership, validity,
enforceability, or patentability of any of the Licensed Patents unless and until
Valeant asserts the Licensed Patents against said API Affiliates or Wholesaler
Affiliates.   

 

Article V.     WAIVER OF REGULATORY EXCLUSIVITIES

 

Section 5.01     Waiver of Regulatory Exclusivities for Actavis Products.
Plaintiffs hereby grant Actavis a waiver of any regulatory exclusivities
concerning Relistor® Injection to which Plaintiffs may be entitled and that may
prevent approval of the Actavis ANDAs on or after the Effective Date. Within
five (5) business days of Actavis’s request, Plaintiffs shall submit, and/or
shall cause its Affiliates to submit, appropriate and reasonable documentation
to the FDA (in a form acceptable to FDA, together with any other necessary
submissions, all subject to review by Actavis prior to submission) evidencing
the licenses, covenant not to sue, and waivers set forth in this Agreement.

 

 

Execution Copy

Page 13 of 28

--------------------------------------------------------------------------------

 

 

Article VI.     COVENENT NOT TO SUE

 

Section 6.01     Covenant Not to Sue on Actavis Products. Subject to Article
VIII and provided that Actavis and its Affiliates comply with the terms of this
Agreement, Plaintiffs and their Affiliates hereby covenant not to sue Actavis
and its Affiliates, and any of their predecessors, successors, parents,
subsidiaries, assigns, agents, administrators, attorneys, directors, officers,
employees, representatives, manufacturers, importers, suppliers, distributors,
customers, and insurers, or support or encourage any Third Party to sue, for
infringement of any United States patents owned, licensed or otherwise
controlled, wholly or in part, by Plaintiffs and/or any of their Affiliates
purporting to cover the Actavis Products and/or the making, having made, using,
selling, offering for sale, or inducing the use of the Actavis Products in the
Territory and any foreign patents owned, licensed or otherwise controlled,
wholly or in part, by Plaintiffs and/or any of their Affiliates purporting to
cover the Actavis Products and the making or having made the Actavis Products
(including API) for sale solely in the Territory. For all patents listed in the
Orange Book now or in the future for Relistor® Injection and/or the Salix NDA,
the foregoing covenant not to sue shall hereby be treated as a non-exclusive
license to such patents for the Actavis Products solely for the purpose of
allowing Actavis and/or its Affiliates to file and maintain with the FDA a
Paragraph IV Certification with respect thereto. Actavis shall have the right to
maintain its existing Paragraph IV Certifications as well as to file further
Paragraph IV Certifications against any patents listed in the future, and still
be covered by the covenant not to sue. For the avoidance of doubt, nothing in
this Section 6.01 shall prevent Plaintiffs or their Affiliates from:

 

 

(a)

filing or maintaining any Proceeding against Actavis, its Affiliates, its API
Affiliates, and/or its Wholesaler Affiliates asserting infringement of the
Licensed Patents by a product that is not the Actavis Product, and in such
event, Actavis shall be able to assert any and all defenses and claims in
response to said Proceeding, including, but not limited to invalidity,
unenforceability, unpatentability, and non-infringement; and

 

 

(b)

filing or maintaining any Proceeding against Actavis, its Affiliates, its API
Affiliates, and/or its Wholesaler Affiliates asserting infringement of any
foreign patent for (i) importing, exporting, using, selling, offering for sale,
or inducing the use of any product outside of the Territory or (ii) making or
having made any product for sale outside the Territory, and in such event,
Actavis shall be able to assert any and all defenses and claims in response to
said Proceeding, including, but not limited to invalidity, unenforceability,
unpatentability, and non-infringement.

 

 

Execution Copy

Page 14 of 28

--------------------------------------------------------------------------------

 

 

Article VII.     RELEASES

 

Section 7.01     Plaintiffs’ Release. Plaintiffs, for themselves and their
agents, successors and assigns, do hereby forever release and discharge Actavis
and its Affiliates, and any of its past or present agents, employees, officers,
directors, attorneys and suppliers, and any past or present distributors,
resellers, purchasers and/or end-users of products sold or distributed by
Actavis or its Affiliates, from any causes of action, losses, promises, damages,
costs, expenses, liabilities and/or demands of whatsoever character, nature and
kind, known or unknown, suspected or unsuspected, fixed or contingent, arising
out of or in any way related to the actions, conduct, omissions, or events
alleged, or which could have been alleged, in the Lawsuits.

 

Section 7.02     Actavis’s Release. Actavis, for itself and its Affiliates, does
hereby forever release and discharge Plaintiffs and their Affiliates, and any of
their past or present agents, employees, officers, directors, attorneys and
suppliers, and any past or present distributors, resellers, purchasers and/or
end-users of products sold or distributed by Plaintiffs or their Affiliates from
any causes of action, losses, promises, damages, costs, expenses, liabilities
and/or demands of whatsoever character, nature and kind, known or unknown,
suspected or unsuspected, fixed or contingent, arising out of or in any way
related to the actions, conduct, omissions, or events alleged, or which could
have been alleged, in the Lawsuits.

 

Section 7.03     Actavis’s Covenant Not to Sue. Actavis and its Affiliates, as
well as Actavis’s API Affiliates and Actavis’s Wholesaler Affiliates, during the
term of this Agreement, covenant not to sue Plaintiffs and its Affiliates, and
their importers, suppliers, distributors, licensees and customers, or support or
encourage any Third Party to sue, for infringement of any patent owned or
controlled (including by license), now or in the future, by Actavis, its
Affiliates, its API Affiliates, and/or its Wholesaler Affiliates that purports
to claim or cover Relistor® Injection, any component thereof (including the API)
and/or any process of making these products and/or components thereof based on
Plaintiffs’ and/or any of its Affiliates, API Affiliates, and its Wholesaler
Affiliates, importers, suppliers, distributors, licensees and/or customers
making or having made, using, selling, or offering for sale Relistor® Injection
(including the API).

 

 

Execution Copy

Page 15 of 28

--------------------------------------------------------------------------------

 

 

Article VIII.     LICENSE LIMITATIONS

 

Section 8.01     Termination of License and Covenant. In the event that (a)
Actavis, its Affiliates, its API Affiliates, or its Wholesaler Affiliates: (i)
materially breaches Article IV or Article VIII and Actavis does not promptly
cure said breach upon receiving notice from Plaintiffs, or (ii) sells an Actavis
Product in the Territory prior to its License Effective Date; (b) Actavis or its
Affiliates sell any Generic 8mg Syringe Product in the Territory prior to the
8mg Syringe License Effective Date, (c) Actavis or its Affiliates sell any
Generic 12mg Syringe Product in the Territory prior to the 12mg Syringe License
Effective Date, or (d) Actavis or its Affiliates sell any Generic Vial Product
in the Territory prior to the Vial License Effective Date, then Plaintiffs will
have the right to terminate the licenses granted in Article III with immediate
effect upon notice to Actavis. In such event, the covenant not to sue set forth
in Article VI shall be of no further force and effect.

 

Section 8.02     No License to API and Wholesaler Affiliates. Nothing in this
Agreement shall be interpreted or construed as the grant of any license or
authorization to Actavis’s API Affiliates or to Actavis’s Wholesaler Affiliates
with regard to any product other than the Actavis Products. While nothing in
this Agreement shall permit, preclude, or prohibit Actavis’s API Affiliates from
manufacturing API or Actavis’s Wholesaler Affiliates from distributing Third
Party Generic Products at any time, Plaintiffs and their Affiliates shall be
free to pursue legal action, including patent infringement claims, against any
of Actavis’s API Affiliates or Actavis’s Wholesaler Affiliates that sells or
distributes a Third Party Generic Product that is not licensed or authorized by
Plaintiffs. In such event, Actavis, its API Affiliates and Wholesaler Affiliates
shall be able to assert any and all defenses and claims in response to said
Proceeding, including, but not limited to invalidity, unenforceability,
unpatentability and non-infringement.

 

Article IX.     Pre-Marketing ACTIVITIES

 

Section 9.01     Restrictions Prior to License Effective Date. Except as set
forth in Section 9.02, Actavis, its Affiliates, its API Affiliates, and its
Wholesaler Affiliates do not obtain a license under Licensed Patents to, and
agree not to, make, have made, import into, distribute, offer to sell, or sell
in the Territory (a) any Actavis 8mg Syringe Product prior to the 8mg Syringe
License Effective Date; (b) any Actavis 12mg Syringe Product prior to the 12mg
Syringe License Effective Date; or (c) any Actavis Vial Product prior to the
Vial License Effective Date. Actavis agrees that any breach by any of Actavis,
its Affiliates, its API Affiliates, or its Wholesaler Affiliates of this Article
VIII shall cause irreparable harm to the Plaintiffs. Actavis, its Affiliates,
its API Affiliates, and its Wholesaler Affiliates consent irrevocably and
unconditionally to specific performance, or immediate entry of a TRO, PI, and
permanent injunction, to enforce this Article VIII.

 

 

Execution Copy

Page 16 of 28

--------------------------------------------------------------------------------

 

 

Section 9.02     Notwithstanding Article VIII, Actavis shall have the right and
license under the Licensed Patents and any foreign counterpart thereof, with the
right to grant sublicenses to Affiliates, to engage only in the following
activities:

 

 

(a)

engaging in discussions with potential customers of the Actavis 8mg Syringe
Product in the Territory to make them aware of a license to the Licensed Patents
for the Actavis 8mg Syringe Product, and soliciting non-binding orders from, and
engaging in non-binding pricing or non-binding contracting activities, starting
not earlier than thirty (30) calendar days prior to the 8mg Syringe License
Effective Date;

 

 

(b)

to make or have made anywhere in the world, or import and have imported the
Actavis 8mg Syringe Product into the Territory, starting not earlier than one
hundred eighty (180) calendar days prior to the 8mg Syringe License Effective
Date solely to the extent reasonably necessary to enable Actavis to Market the
Actavis 8mg Syringe Product in the Territory on or after the 8mg Syringe License
Effective Date.

 

 

(c)

engaging in discussions with potential customers of the Actavis 12mg Syringe
Product in the Territory to make them aware of a license to the Licensed Patents
for the Actavis 12 mg Syringe Product, and soliciting non-binding orders from,
and engaging in non-binding pricing or non-binding contracting activities,
starting not earlier than thirty (30) calendar days prior to the 12mg Syringe
License Effective Date;

 

 

(d)

to make or have made anywhere in the world, or import and have imported the
Actavis 12mg Syringe Product into the Territory, starting not earlier than one
hundred eighty (180) calendar days prior to the 12mg Syringe License Effective
Date solely to the extent reasonably necessary to enable Actavis to Market the
Actavis 12mg Syringe Product in the Territory on or after the 12mg Syringe
License Effective Date.

 

 

Execution Copy

Page 17 of 28

--------------------------------------------------------------------------------

 

 

 

(e)

engaging in discussions with potential customers of the Actavis Vial Product in
the Territory to make them aware of a license to the Licensed Patents for the
Actavis Vial Product, and soliciting non-binding orders from, and engaging in
non-binding pricing or non-binding contracting activities with, potential
customers of the Actavis Vial Product, starting not earlier than thirty (30)
calendar days prior to the Vial License Effective Date

 

 

(f)

to make or have made anywhere in the world, or import and have imported the
Actavis Vial Product into the Territory, starting not earlier than one hundred
eighty (180) calendar days prior to the Vial License Effective Date solely to
the extent reasonably necessary to enable Actavis to Market the Actavis Vial
Product in the Territory on or after the Vial License Effective Date.

 

Article X.     Non-Interference

 

Section 10.01     From and after the Effective Date, Plaintiffs shall not
(i) file any citizen petition or other submissions with the FDA or any other
governmental agency that interferes with Actavis’s efforts to: (a) obtain FDA
approval of the Actavis ANDAs; or (b) Market the Actavis Products as of the date
and under the terms provided in this Settlement Agreement; or (ii) Officially
Discontinue the NDA Products prior to expiration of the Licensed Patents.

 

Article XI.     Most Favored Nation

 

Section 11.01     In the event that, subsequent to the Effective Date of this
Agreement, Plaintiffs, or any of their Affiliates, enter into any agreement,
license, sublicense, settlement, covenant, waiver, or other authorization of any
kind with any Third Party not the First Applicant granting such Third Party a
license or other authorization under any of the Licensed Patents containing any
terms or conditions more favorable than those provided to Actavis herein,
limited to the 8mg Syringe License Effective Date, the 12mg Syringe License
Effective Date, the Vial License Effective Date, and the pre-commercialization
and/or pre-marketing rights in Section 9.02, Plaintiffs shall give Actavis
notice of such agreement, subject to written confidentiality obligations no less
restrictive than the confidentiality obligations set forth in Article XII of
this Settlement Agreement, and this Agreement shall be automatically amended to
include such more favorable terms accordingly.

 

 

Execution Copy

Page 18 of 28

--------------------------------------------------------------------------------

 

 

Article XII.     Confidential Information

 

Section 12.01     Treatment of Confidential Information. During the term of this
Settlement Agreement and continuing thereafter, each Party shall keep
confidential and not disclose to others or use for any purpose, other than as
authorized by this Settlement Agreement, all Confidential Information that was
provided to it by any other Party or its Affiliates or their respective
employees or representatives pursuant to this Settlement Agreement.

 

Section 12.02     Limitation on Confidentiality Restrictions. The restrictions
of this Article XII shall not apply to any Confidential Information which (i) is
already known to the recipient at the time of disclosure, as reasonably
documented by written records; (ii) is or later becomes public knowledge through
no fault of the recipient; (iii) is received from a Third Party having the
lawful right to disclose the information; or (iv) is independently developed by
employees of the recipient without access to the disclosing Party’s Confidential
Information.

 

Section 12.03     Permitted Disclosure. A Party may disclose the existence and
terms of this Settlement and/or Confidential Information of another Party to (i)
its Affiliates, and to its and their directors, employees, consultants,
attorneys, and agents, in each case who have a specific need to know such
Confidential Information and who are bound by a like obligation of
confidentiality and restriction on use; (ii) any bona fide actual or prospective
assignees, collaborators, underwriters, investors, licensees, lenders or other
financing sources who are obligated to keep such information confidential, to
the extent reasonably necessary to enable such actual or prospective assignees,
collaborators, underwriters, investors, licensees, lenders or other financing
sources to determine their interest in collaborating with, underwriting,
license, or making an investment in, or otherwise providing financing to, or
purchasing the relevant assets of, the receiving Party; and (iii) the extent
such disclosure is required or advisable to comply with Applicable Law or to
defend or prosecute litigation or in connection with settlement negotiations,
provided, however, that the receiving Party provides prior written notice of
such disclosure to the disclosing Party. If a Governmental Entity directs or
recommends to Actavis that Actavis transfer the Actavis ANDAs to a Third Party,
Actavis may disclose a copy of this Settlement Agreement to a Third Party in
connection with such a possible transfer so long as the Third Party agrees in
writing to confidential treatment of this Settlement Agreement no less
restrictive than the confidentiality obligations set forth in Article XII of
this Agreement.

 

 

Execution Copy

Page 19 of 28

--------------------------------------------------------------------------------

 

 

Section 12.04     Return of Confidential Information. This Settlement Agreement
does not constitute the conveyance of ownership with respect to or a license to
any Confidential Information, except as otherwise provided in this Settlement
Agreement. Upon the expiration or termination of this Settlement Agreement for
any reason, each Party agrees, except as otherwise provided in this Settlement
Agreement, to return to the other Party or destroy (and certify such
destruction) all documentation or other tangible evidence or embodiment of
Confidential Information belonging to the other Party and not to use same,
unless otherwise agreed in writing. The Parties agree and acknowledge that the
foregoing obligation does not apply to Confidential Information recorded on
electronic back-up tapes that are maintained in the ordinary course and are
unreasonably difficult to access.

 

Section 12.05     Disclosure to Government or in Discovery. Specific terms or
conditions of this Settlement Agreement may be disclosed pursuant to a discovery
demand; subpoena; order of a court, administrative body or arbitrator; or
administrative guidance that in the opinion of a Party’s counsel requires
disclosure. If a Party receives a request to disclose any of the terms or
conditions of this Settlement Agreement pursuant to a discovery demand;
subpoena; order of a court, administrative body or arbitrator; or administrative
guidance that in the opinion of such Party’s counsel requests disclosure, such
Party shall notify the other Parties within 14 days after receiving such request
and at least 14 days prior to disclosing any terms of this Settlement Agreement.
Such Party may then disclose the terms and conditions of this Settlement
Agreement pursuant to such request, provided that it shall have used reasonable
efforts to ensure that such disclosure is subject to a protective order limiting
access to the disclosure to outside counsel who is representing the entity
receiving the Confidential Information. Nothing herein shall preclude any Party
from complying with an order requiring disclosure, or a guidance that in the
opinion of such Party’s counsel requires disclosure, of the terms of this
Settlement Agreement that has been issued by a court, arbitrator or
administrative agency of competent jurisdiction. Nothing herein shall prohibit
the Parties from disclosing this Settlement Agreement and its terms to the
Federal Trade Commission (“FTC”) and the Antitrust Division of the Department of
Justice (“DOJ”) pursuant to the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003.

 

 

Execution Copy

Page 20 of 28

--------------------------------------------------------------------------------

 

 

Article XIII.     Government Review

 

Section 13.01     Submission. The Parties agree to submit this Settlement
Agreement to the FTC and the DOJ as required by statute.

 

Section 13.02     Government Investigation. Each Party shall, to the extent
permitted by law:

 

 

(a)

promptly inform the other Parties of any communication made or received by such
Party to or from any governmental authority regarding this Settlement Agreement
and/or any related agreements; and

 

 

(b)

use reasonable efforts to comply with and terminate any investigation or inquiry
regarding the Settlement Agreement and/or any related agreements by any
government authority, including by providing requested information to such
government authority and permitting reasonable access to its documents,
officials and data related to the Settlement Agreement and/or any related
agreements.

 

Section 13.03     Good Faith Modification. To the extent that any legal or
regulatory issues or barriers arise with respect to the Settlement Agreement, or
any subpart thereof, the Parties shall work together in good faith and use
reasonable efforts to modify the Settlement Agreement to overcome any such legal
or regulatory issues (including, for example, objections by the FTC, the DOJ, or
any applicable court) in a mutually acceptable fashion, but in no event shall
either Party be required to agree to any modification of the Settlement
Agreement that materially affects the economic value of the transactions
contemplated hereby.

 

 

Execution Copy

Page 21 of 28

--------------------------------------------------------------------------------

 

 

Article XIV.     Representations and Warranties

 

Section 14.01     Mutual Representations. Each Party hereby represents, warrants
and covenants to the other Parties as follows:

 

 

(a)

It is a limited partnership, limited liability company, company or corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or organized, and has full corporate
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as
contemplated in this Settlement Agreement, including, without limitation, the
ability to grant the rights granted to the other Parties hereunder.

 

 

(b)

As of the Effective Date: (i) it has the corporate power and authority and the
legal right to enter into this Settlement Agreement and perform its obligations
hereunder; (ii) it has taken all necessary corporate action on its part required
to authorize the execution and delivery of this Settlement Agreement and the
performance of its obligations hereunder; and (iii) this Settlement Agreement
has been duly executed and delivered on behalf of such Party and constitutes
legal, valid and binding obligations of such Party that are enforceable against
it in accordance with their terms except: (1) as limited by applicable
bankruptcy; insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally; and (2) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

 

(c)

It has not entered, and shall not enter, into any agreement with any Third Party
that is in conflict with the rights granted to the other Parties in this
Settlement Agreement; it has not taken and shall not take any action that would
in any way prevent it from granting the rights granted to the other Parties
under this Settlement Agreement or that would otherwise materially conflict with
or adversely affect the rights granted to the other Parties under this
Settlement Agreement; and its performance and execution of this Settlement
Agreement does not and will not result in a breach of any other contract to
which it is a party.

 

 

Execution Copy

Page 22 of 28

--------------------------------------------------------------------------------

 

 

Section 14.02     Plaintiffs Representations and Warranties. Plaintiffs
represent and warrant to Actavis that, as of the Effective Date, Plaintiffs
(i) own all substantive rights in the Licensed Patents; (ii) have the right to
grant to Actavis the licenses, covenants not to sue, and waivers granted
hereunder with respect to the Licensed Patents; and (iii) have the right to
settle the Lawsuits.

 

Section 14.03     Actavis Representations and Warranties. Actavis represents and
warrants to Plaintiffs that, as of the Effective Date, (i) Actavis or its
Affiliates own all right, title and interest in, to and under the Actavis ANDAs,
and Actavis and its Affiliates have not granted or assigned to any Third Party,
directly or indirectly, any rights under or to the Actavis ANDAs or Actavis
Products, (ii) except as provided for in Section 16.02, Actavis and its
Affiliates will not transfer ownership, in whole or in part, of said Actavis
ANDAs, except to an Affiliate of Actavis or to a successor to all or
substantially all of the business to which this Agreement pertains, until the
expiration of the license granted herein, (iii) Actavis has the right to settle
the Lawsuits, and (iv) apart from the Actavis ANDAs, Actavis and its Affiliates
do not own or control as of the Effective Date, and will not file or acquire
after the Effective Date, any application for any other generic version of
Relistor® Injection.

 

Section 14.04     Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF APPLICABLE LAW, AND EACH PARTY HEREBY
EXPRESSLY DISCLAIMS SUCH WARRANTIES.

 

Article XV.     Notice

 

Section 15.01     Manner of Notice. Any notice required to be delivered under or
pursuant to this Settlement Agreement shall be in writing in the English
language, delivered personally or sent by air mail or express courier service
providing evidence of receipt, postage pre-paid where applicable; to the
following addresses of the Parties (or such other address for a Party as it
specifies by like notice):

 

For Valeant Pharmaceuticals International, Inc.

400 Somerset Corporate Blvd.,

Bridgewater, NJ, 08807

 

 

Execution Copy

Page 23 of 28

--------------------------------------------------------------------------------

 

 

General Counsel

Valeant Pharmaceuticals International, Inc. 

400 Somerset Corporate Blvd.,

Bridgewater, NJ, 08807

 

For Salix Pharmaceuticals, Inc.

8510 Colonnade Center Drive

Raleigh, NC 27615

 

For Progenics Pharmaceuticals, Inc.

One World Trade Center
47th Floor Suite J
New York, NY 10007

 

External Counsel

Bryan C. Diner

Finnegan

901 New York Avenue, NW

Washington D.C., 20001-4413

 

For Wyeth LLC

235 East 42nd Street

New York, NY 10017

 

External Counsel

William P. Deni, Jr.

Gibbons P.C.

One Gateway Center

Newark, NJ 07102

 

For Actavis:

Chief Legal Officer
Teva Pharmaceuticals USA, Inc.
Morris Corporate Center III
400 Interpace Parkway, Bldg. A.
Parsippany, NJ 07054

 

External Counsel

Nicholas K. Mitrokostas

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

 

 

Execution Copy

Page 24 of 28

--------------------------------------------------------------------------------

 

 

Section 15.02     When Notice Effective. Any notice shall be effective upon
receipt by the Party to which it is addressed or within seven (7) days of
dispatch, whichever is earlier.

 

Article XVI.     Miscellaneous

 

Section 16.01     Entire Agreement. This Settlement Agreement (along with the
two attached documents entitled “Stipulated Consent Judgment and Injunction”)
constitutes the complete agreement of the Parties with respect to the subject
matter hereof and supersedes and replaces any prior negotiations, mediations,
proposed agreements or agreements, whether written or oral. This Settlement
Agreement may be modified only by a writing signed by all Parties.

 

Section 16.02     Successors and Assigns. Neither this Settlement Agreement nor
any of the rights or obligations hereunder may be assigned, transferred,
licensed, sub-licensed or delegated by either Party, without the prior written
consent of the other Party, except to an Affiliate of the assigning Party or to
the successor to all or substantially all of the business or assets of such
Party to which this Settlement Agreement relates (whether by merger, sale of
stock, sale of assets or other transaction) that agrees in writing to be bound
by the terms and conditions of this Agreement. Any permitted successor or
assignee of rights and/or obligations hereunder shall, in a writing to the other
Parties, expressly assume performance of such rights and/or obligations, but the
assigning Party will remain primarily liable and responsible for the performance
of all of its obligations under this Settlement Agreement and for causing its
assignees to act in a manner consistent herewith. Any permitted assignment shall
be binding on the successors of the assigning Party. Any assignment or attempted
assignment by any Party in violation of the terms of this paragraph shall be
null and void.   

 

 

Execution Copy

Page 25 of 28

--------------------------------------------------------------------------------

 

 

Section 16.03     Governing Law and Venue. This Settlement Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
Jersey, without regard for any conflict of law principles that would dictate the
application of the laws of another jurisdiction. The Parties agree that the
United States District Court for the District of New Jersey shall have exclusive
and sole jurisdiction to enforce any violation of this Settlement Agreement,
except that, if for any reason that Court does not accept jurisdiction, then the
state courts of New Jersey shall have exclusive and sole jurisdiction to enforce
any violation of this Settlement Agreement. The Parties hereby consent to the
personal jurisdiction of those courts for any dispute arising from or relating
to this Settlement Agreement.

 

Section 16.04     Severability. If any provision of this Settlement Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect
and the Parties shall negotiate in good faith to replace the invalid or
unenforceable provision with a valid and enforceable provision that has the
effect nearest to that of the provision to be replaced.

 

Section 16.05     Advice of Counsel. This Settlement Agreement has been
negotiated by the Parties and their respective counsel and shall be interpreted
fairly in accordance with its terms and without any strict construction in favor
of or against any Party.

 

Section 16.06     No Waiver. Waiver by a Party of any breach of any provision of
this Settlement Agreement by another Party shall not operate or be construed as
a waiver of any subsequent or other breach. No provision of this Settlement
Agreement may be waived except by a written instrument signed by the Party
waiving compliance.

 

Section 16.07     Regulatory Delay. No provision of this Settlement Agreement
shall be affected by any delay in the approval of either of the Actavis ANDAs by
the FDA, or the failure of Actavis to obtain FDA approval of either of the
Actavis ANDAs.

 

Section 16.08     Costs and Fees. Each Party shall bear its own attorneys’ fees
and costs associated with the Lawsuits and the negotiation and preparation of
this Settlement Agreement.

 

Section 16.09     Counterparts. This Settlement Agreement may be executed in one
or more counterparts (including via facsimile or electronic copy), each of which
when so executed and delivered shall be deemed to be an original, but all of
which taken together form but one and the same instrument.

 

 

Execution Copy

Page 26 of 28

--------------------------------------------------------------------------------

 

 

Section 16.10     Headings. The headings and captions used in this Settlement
Agreement are solely for the convenience of reference and shall not affect its
interpretation.

 

Section 16.11     Interpretation and Construction. The term “including” means
“including, without limitation,” and “herein,” “hereof,” and “hereunder” refer
to this Settlement Agreement as a whole. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. Except as otherwise
expressly provided herein, references to any NDA or ANDA in this Settlement
Agreement shall include such NDA or ANDA as it exists and is comprised as of the
Effective Date, and any replacements or successors or amendments or supplements
to any of the foregoing.

 

Section 16.12     Bankruptcy. All licenses and rights to licenses granted under
or pursuant to this Settlement Agreement by Plaintiffs to Actavis are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code. The Parties shall retain and may fully exercise
all of their respective rights and elections under the Bankruptcy Code.

 

 

Execution Copy

Page 27 of 28

--------------------------------------------------------------------------------

 

 

IN WITNESS HEREOF, the Parties have caused their duly authorized representatives
to execute this Settlement Agreement to be effective as of the Effective Date.

 

VALEANT PHARMACEUTICALS

INTERNATIONAL, INC.

ACTAVIS LLC         By:  /s/ Robert Gorman   By:  /s/ Hafrun Fridriksdottir    

Name: Robert Gorman

Title: VP

   

Name: Hafrun Fridriksdottir

Title: EVP Global R&D

              Date: May 25, 2018   Date: 5/23/18      

 

SALIX PHARMACEUTICALS, INC. ACTAVIS LLC         By: /s/ Mark McKenna   By: /s/
Colman Ragan    

Name: Mark McKenna

Title: SVP

   

Name: Colman Ragan

Title: VP & GC North America IP Litigation

              Date: May 25, 2018   Date: 5/23/18                        
PROGENICS PHARMACEUTICALS, INC.                   By:  /s/ Patrick Fabbio      
   

Name: Patrick Fabbio

Title: CFO

                    Date: May 25, 2018                                 WYETH LLC
                                By: /s/ Jeffrey N. Myers          

Name: Jeffrey N. Myers

Title: Attorney in Fact

                    Date: May 24, 2018        

 

 

Execution Copy

Page 28 of 28

--------------------------------------------------------------------------------

 

 

Exhibit A-1

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

VALEANT PHARMACEUTICALS

INTERNATIONAL, INC.; SALIX

PHARMACEUTICALS, INC.; PROGENICS

PHARMACEUTICALS, INC.; and WYETH

LLC, formerly known as WYETH,

 

Plaintiffs,

 

v.

 

MYLAN PHARMACEUTICALS, INC.;

MYLAN LABORATORIES LTD.; MYLAN

INC.; and ACTAVIS LLC.

 

Defendants

Civil Action No. 2:15-cv-08180-SRC-CLW

(consolidated)

 

STIPULATEd consent judgment AND injunction

 

Whereas Plaintiffs Valeant Pharmaceuticals International (“Valeant”), Salix
Pharmaceuticals, Inc. (“Salix”), Progenics Pharmaceuticals, Inc. (“Progenics”)
and Wyeth LLC (“Wyeth”) and Defendant Actavis LLC (“Actavis”) have agreed to the
terms and conditions representing a negotiated settlement of this action and
have set forth those terms and conditions in a Confidential Settlement and
License Agreement (the “Settlement Agreement”),

 

Page A-1

--------------------------------------------------------------------------------

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs and Actavis,
through their undersigned counsel of record, that:

1.     In the event that the claims of Plaintiffs’ U.S. Patent No. 8,552,025
(“the ’025 Patent”), U.S. Patent No. 8,247,425 (“the ’425 Patent”), U.S. Patent
No. 8,420,663 (“the ’663 Patent”), U.S. Patent No. 8,822,490 (“the ’490
Patent”), and U.S. Patent No. 9,180,125 (“the ’125 Patent”) asserted against
Actavis are not held invalid or unenforceable, absent a license or other
authorization from Plaintiffs, the ’025 Patent, the ’425 Patent, the ’663
Patent, the ’490 Patent, and the ’125 Patent would be infringed by any
unlicensed manufacture, sale, offer for sale, use, or importation in the United
States of the generic products that are the subject of Actavis’s Abbreviated New
Drug Applications (the “Actavis Products”, as defined in the Parties’ Settlement
Agreement).

2.     Actavis and anyone acting on the behalf of Actavis, except as expressly
licensed by Plaintiffs, will be enjoined until expiration of the ’025 Patent,
the ’425 Patent, the ’663 Patent, the ’490 Patent, and the ’125 Patent from (i)
making, using, offering to sell, selling, or importing until expiration of the
’025 Patent, the ’425 Patent, the ’663 Patent, the ’490 Patent, and the ’125
Patent the Actavis Products in the United States, and (ii) participating in the
profits from making, using, offering to sell, selling, or importing the Actavis
Products in the United States, and (iii) indemnifying others with respect to any
making, using, offering to sell, selling, or importing the Actavis Products in
the United States.

3.     Notwithstanding any provision of the foregoing, Actavis shall be entitled
to contest the infringement, validity and/or enforceability of the ’025 Patent,
the ’425 Patent, the ’663 Patent, the ’490 Patent, and the ’125 Patent in any
future litigation over the ’025 Patent, the ’425 Patent, the ’663 Patent, the
’490 Patent, and/or the ’125 Patent pertaining to any product that is not the
Actavis Products and is not the subject of the Actavis ANDAs (as defined in the
Parties’ Settlement Agreement).

 

Page A-2

--------------------------------------------------------------------------------

 

 

4.     Each party will bear its own attorneys’ fees and costs.

5.     This Court will retain jurisdiction to enforce this Stipulated Consent
Judgment and Injunction and the parties’ related agreements resolving this
matter.

6.     Plaintiffs acknowledge that Actavis is entitled to maintain its Paragraph
IV certification to the ’025 Patent, the ’425 Patent, the ’663 Patent, the ’490
Patent, and the ’125 Patent pursuant to 21 C.F.R. § 314.94(a)(12)(v). Each Party
acknowledges and agrees that the 30-month stay with respect to the approval of
the Actavis ANDAs under 21 U.S.C. § 355(j)(5)(B)(iii) is hereby terminated.

7.     The Clerk of Court is directed to enter this Stipulated Consent Judgment
and Injunction.

 

 

Dated: May __, 2018

Gibbons P.C.

 

Attorneys for Plaintiffs Valeant Pharmaceuticals International, Inc., Salix
Pharmaceuticals, Inc., Progenics Pharmaceuticals, Inc., and Wyeth LLC

 

 

William P. Deni, Jr.

Charles H. Chevalier

J. Brugh Lower

One Gateway Center

Newark, NJ 07102

(973) 596-4500

 

Page A-3

--------------------------------------------------------------------------------

 

 

Of Counsel:

Bryan C. Diner

Justin J. Hasford

Megan Leinen Johns

Kristi L. McIntyre

FINNEGAN, HENDERSON,

FARABOW, GARRETT & DUNNER, LLP

901 New York Avenue, NW

Washington, DC 20001-4413

(202) 408-4000

 

Jessica M. Lebeis

FINNEGAN, HENDERSON,

FARABOW, GARRETT & DUNNER, LLP

271 17th Street, NW

Suite 1400

Atlanta, GA 30363-6209

(404) 653-6400

 

 

 Jason B. Lattimore, Esq. LLC

Attorneys for Defendant Actavis LLC

 

Jason B. Lattimore

55 Madison Avenue, Suite 400

Morristown, NJ 07960

(973) 998-7477

 

Of Counsel

Elizabeth J. Holland

Robert V. Cerwinski

Joshua A, Whitehill

GOODWIN PROCTER LLP

The New York Times Building

620 8th Avenue

New York, NY 10019

(212) 813-8800

 

Nicholas K. Mitrokostas

GOODWIN PROCTER LLP

100 Northern Avenue

Boston, MA 02210

(617) 570-1913

 

Page A-4

--------------------------------------------------------------------------------

 

 

So Ordered: ________________________

 

Page A-5

--------------------------------------------------------------------------------

 

 

Exhibit A-2

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

VALEANT PHARMACEUTICALS

INTERNATIONAL, INC.; SALIX

PHARMACEUTICALS, INC.; PROGENICS

PHARMACEUTICALS, INC.; and WYETH

LLC, formerly known as WYETH,

 

Plaintiffs,

 

v.

 

MYLAN PHARMACEUTICALS, INC.;

MYLAN LABORATORIES LTD.; MYLAN

INC.; and ACTAVIS LLC.

 

Defendants.

 

 

 

 

 

 

 

 

Civil Action No. 2:17-cv-06714-SRC-CLW

(consolidated)

 

 

 

STIPULATEd consent judgment AND injunction

 

Whereas Plaintiffs Valeant Pharmaceuticals International (“Valeant”), Salix
Pharmaceuticals, Inc. (“Salix”), Progenics Pharmaceuticals, Inc. (“Progenics”)
and Wyeth LLC (“Wyeth”) and Defendant Actavis LLC (“Actavis”) have agreed to the
terms and conditions representing a negotiated settlement of this action and
have set forth those terms and conditions in a Confidential Settlement and
License Agreement (the “Settlement Agreement”),

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs and Actavis,
through their undersigned counsel of record, that:

1.     In the event that the claims of Plaintiffs’ U.S. Patent No. 9,669,096
(“’096 Patent”) and U.S. Patent No. 9,492,445 (“’445 Patent”) asserted against
Actavis are not held invalid or unenforceable, absent a license or other
authorization from Plaintiffs, the ’096 Patent and ’445 Patent would be
infringed by any unlicensed manufacture, sale, offer for sale, use, or
importation in the United States of the generic products that are the subject of
Actavis’s Abbreviated New Drug Applications (the “Actavis Products”, as defined
in the Parties’ Settlement Agreement).

 

Page A-6

--------------------------------------------------------------------------------

 

 

2.     Actavis and anyone acting on the behalf of Actavis, except as expressly
licensed by Plaintiffs, will be enjoined until expiration of the ’096 Patent and
’445 Patent from (i) making, using, offering to sell, selling, or importing
until expiration of the ’096 Patent and ’445 Patent the Actavis Products in the
United States, and (ii) participating in the profits from making, using,
offering to sell, selling, or importing the Actavis Products in the United
States, and (iii) indemnifying others with respect to any making, using,
offering to sell, selling, or importing the Actavis Products in the United
States.

3.     Notwithstanding any provision of the foregoing, Actavis shall be entitled
to contest the infringement, validity and/or enforceability of the ’096 Patent
and ’445 Patent in any future litigation over the ’096 Patent and/or the ’445
Patent pertaining to any product that is not the Actavis Products and is not the
subject of the Actavis ANDAs (as defined in the Parties’ Settlement Agreement).

4.     Each party will bear its own attorneys’ fees and costs.

5.     This Court will retain jurisdiction to enforce this Stipulated Consent
Judgment and Injunction and the parties’ related agreements resolving this
matter.

6.     Plaintiffs acknowledge that Actavis is entitled to maintain its Paragraph
IV certification to the ’096 Patent and ’445 Patent pursuant to 21 C.F.R. §
314.94(a)(12)(v). Each Party acknowledges and agrees that the 30-month stay with
respect to the approval of the Actavis ANDAs under 21 U.S.C. § 355(j)(5)(B)(iii)
is hereby terminated.

 

Page A-7

--------------------------------------------------------------------------------

 

 

7.     The Clerk of Court is directed to enter this Stipulated Consent Judgment
and Injunction.

 

Dated: May __, 2018

Gibbons P.C.

 

Attorneys for Plaintiffs Valeant Pharmaceuticals International, Inc., Salix
Pharmaceuticals, Inc., Progenics Pharmaceuticals, Inc., and Wyeth LLC

 

 

 

William P. Deni, Jr.

Charles H. Chevalier

J. Brugh Lower

One Gateway Center

Newark, NJ 07102

(973) 596-4500

 

Of Counsel:

Bryan C. Diner

Justin J. Hasford

Megan Leinen Johns

Kristi L. McIntyre

FINNEGAN, HENDERSON,

FARABOW, GARRETT & DUNNER, LLP

901 New York Avenue, NW

Washington, DC 20001-4413

(202) 408-4000

 

Jessica M. Lebeis

FINNEGAN, HENDERSON,

FARABOW, GARRETT & DUNNER, LLP

271 17th Street, NW

Suite 1400

Atlanta, GA 30363-6209

(404) 653-6400

 

Page A-8

--------------------------------------------------------------------------------

 

 

Jason B. Lattimore, Esq. LLC

 

Attorneys for Defendant Actavis LLC

 

Jason B. Lattimore

55 Madison Avenue, Suite 400

Morristown, NJ 07960

(973) 998-7477

 

Of Counsel

Elizabeth J. Holland

Robert V. Cerwinski

Joshua A, Whitehill

GOODWIN PROCTER LLP

The New York Times Building

620 8th Avenue

New York, NY 10019

(212) 813-8800

 

Nicholas K. Mitrokostas

GOODWIN PROCTER LLP

100 Northern Avenue

Boston, MA 02210

(617) 570-1913

 

 

 

So Ordered: ________________________

 

Page A-9